EXHIBIT 10.84

 

AMENDMENT

TO THE $165,000 PROMISSORY NOTE DATED August 24, 2018

 

The parties agree that $165,000 Promissory Note by and between Cool
Technologies, Inc. (“Company”) and Lucas Hoppel (“Holder”) is hereby amended as
follows:

 

Maturity Date: The Maturity Date shall be extended to April 30th, 2018.

 

Conversion Price: The Conversion Price in section 3(a)(ii) shall permanently be
changed to equal $0.025 cents.

 

ALL OTHER TERMS AND CONDITIONS OF THE $165,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated February 19th,
2018 by signing below:

 



/s/ Tim Hassett   /s/ Lucas Hoppel   Tim Hassett   Lucas Hoppel  

Cool Technologies, Inc.

Chief Executive Officer

   



 